OPINION AND ORDER DISMISSING PETITION
OPINION OF THE COURT
MORROW, Chief Judge.
Plaintiffs filed their petition seeking to have defendant Nunu evicted from the land Tifimalae in Fitiuta on which land it was claimed Nunu had erected a guest house which he was occupying.
Plaintiffs base their claim upon an alleged transfer of Tifimalae from La’apui Suafoa to Logoai Paleai for a pig furnished by Logoai to La’apui for use at the funeral feast of La’apui’s daughter.
No living person saw this supposed transaction occur. All anyone knows about it is based on pure hearsay. The transaction is supposed to have occurred between La’apui and Logoai 53 years ago with no one else present. Both *424participants have long since been dead. The story exists in tradition only. Also, there was conflicting testimony as to the very existence of the tradition. Tausala, the daughter of La’apui Punefu, testified that she had never heard of any such transfer. Under the customs of the Samoans, such a transfer of communal family land by the chief without the knowledge and approval of the family would have been highly improper, and there is very serious doubt in our opinion, in view of the conflict in the evidence, as to whether any such transfer of communal land really occurred 53 years ago.
However, it is not necessary for us to decide that point, since we think that the weight of evidence is to the effect that defendant Nunu’s guest house is not on the land Tifimalae but on the land Falemao instead. The weight of evidence, as we view it, is that the guest house is on a location where there have been at least two previous guest houses of the Nunu and that before either of these two previous guest houses were erected, the Nunu had had living houses around the location where the guest house is now located, not only living houses but also plantations. We believe from the evidence that the land Falemao is the residential area of the Nunu Family and that it, which includes the land on which the present guest house of defendant Nunu Iosia is located, has been in the possession of the Nunu Family since long before the Government was established.
ORDER
Accordingly, it is ORDERED that the plaintiffs’ petition be and it is hereby dismissed.
Costs in the sum of $25.00 are hereby assessed against Fiaui Mulitauaopele, representing the heirs of Logoai Pa-lea’i of Fitiuta, American Samoa, now residing at Amaua, American Samoa.